Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 1 of 104 PageID #: 392




 CONFIDENTIAL                                                       DEF00141
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 2 of 104 PageID #: 393




 CONFIDENTIAL                                                       DEF00142
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 3 of 104 PageID #: 394




 CONFIDENTIAL                                                       DEF00143
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 4 of 104 PageID #: 395




 CONFIDENTIAL                                                       DEF00144
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 5 of 104 PageID #: 396




 CONFIDENTIAL                                                       DEF00145
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 6 of 104 PageID #: 397




 CONFIDENTIAL                                                       DEF00146
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 7 of 104 PageID #: 398




 CONFIDENTIAL                                                       DEF00147
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 8 of 104 PageID #: 399




 CONFIDENTIAL                                                       DEF00148
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 9 of 104 PageID #: 400




 CONFIDENTIAL                                                       DEF00149
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 10 of 104 PageID #: 401




 CONFIDENTIAL                                                       DEF00150
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 11 of 104 PageID #: 402




 CONFIDENTIAL                                                        DEF00151
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 12 of 104 PageID #: 403




 CONFIDENTIAL                                                       DEF00152
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 13 of 104 PageID #: 404




 CONFIDENTIAL                                                       DEF00153
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 14 of 104 PageID #: 405




 CONFIDENTIAL                                                       DEF00154
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 15 of 104 PageID #: 406




 CONFIDENTIAL                                                       DEF00155
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 16 of 104 PageID #: 407




 CONFIDENTIAL                                                       DEF00156
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 17 of 104 PageID #: 408




 CONFIDENTIAL                                                       DEF00157
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 18 of 104 PageID #: 409




 CONFIDENTIAL                                                       DEF00158
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 19 of 104 PageID #: 410




 CONFIDENTIAL                                                       DEF00159
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 20 of 104 PageID #: 411




 CONFIDENTIAL                                                       DEF00160
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 21 of 104 PageID #: 412




 CONFIDENTIAL                                                       DEF00161
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 22 of 104 PageID #: 413




 CONFIDENTIAL                                                       DEF00162
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 23 of 104 PageID #: 414




 CONFIDENTIAL                                                       DEF00163
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 24 of 104 PageID #: 415




 CONFIDENTIAL                                                       DEF00164
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 25 of 104 PageID #: 416




 CONFIDENTIAL                                                       DEF00165
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 26 of 104 PageID #: 417




 CONFIDENTIAL                                                       DEF00166
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 27 of 104 PageID #: 418




 CONFIDENTIAL                                                       DEF00167
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 28 of 104 PageID #: 419




  CONFIDENTIAL                                                      DEF00168
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 29 of 104 PageID #: 420




  CONFIDENTIAL                                                      DEF00169
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 30 of 104 PageID #: 421




  CONFIDENTIAL                                                      DEF00170
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 31 of 104 PageID #: 422




  CONFIDENTIAL                                                      DEF00171
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 32 of 104 PageID #: 423




  CONFIDENTIAL                                                      DEF00172
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 33 of 104 PageID #: 424




  CONFIDENTIAL                                                      DEF00173
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 34 of 104 PageID #: 425




 CONFIDENTIAL                                                       DEF00174
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 35 of 104 PageID #: 426




 CONFIDENTIAL                                                       DEF00175
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 36 of 104 PageID #: 427




 CONFIDENTIAL                                                       DEF00176
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 37 of 104 PageID #: 428




 CONFIDENTIAL                                                       DEF00177
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 38 of 104 PageID #: 429




 CONFIDENTIAL                                                       DEF00178
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 39 of 104 PageID #: 430




 CONFIDENTIAL                                                       DEF00179
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 40 of 104 PageID #: 431




 CONFIDENTIAL                                                       DEF00180
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 41 of 104 PageID #: 432




 CONFIDENTIAL                                                        DEF00181
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 42 of 104 PageID #: 433




 CONFIDENTIAL                                                       DEF00182
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 43 of 104 PageID #: 434




 CONFIDENTIAL                                                       DEF00183
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 44 of 104 PageID #: 435




 CONFIDENTIAL                                                       DEF00184
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 45 of 104 PageID #: 436




 CONFIDENTIAL                                                       DEF00185
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 46 of 104 PageID #: 437




 CONFIDENTIAL                                                        DEF00186
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 47 of 104 PageID #: 438




 CONFIDENTIAL                                                        DEF00187
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 48 of 104 PageID #: 439




 CONFIDENTIAL                                                       DEF00188
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 49 of 104 PageID #: 440




 CONFIDENTIAL                                                       DEF00189
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 50 of 104 PageID #: 441




 CONFIDENTIAL                                                       DEF00190
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 51 of 104 PageID #: 442




 CONFIDENTIAL                                                        DEF00191
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 52 of 104 PageID #: 443




 CONFIDENTIAL                                                       DEF00192
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 53 of 104 PageID #: 444




 CONFIDENTIAL                                                        DEF00193
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 54 of 104 PageID #: 445




 CONFIDENTIAL                                                        DEF00194
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 55 of 104 PageID #: 446




 CONFIDENTIAL                                                        DEF00195
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 56 of 104 PageID #: 447




 CONFIDENTIAL                                                        DEF00196
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 57 of 104 PageID #: 448




 CONFIDENTIAL                                                        DEF00197
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 58 of 104 PageID #: 449




 CONFIDENTIAL                                                        DEF00198
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 59 of 104 PageID #: 450




 CONFIDENTIAL                                                       DEF00199
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 60 of 104 PageID #: 451




 CONFIDENTIAL                                                       DEF00200
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 61 of 104 PageID #: 452




 CONFIDENTIAL                                                       DEF00201
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 62 of 104 PageID #: 453




 CONFIDENTIAL                                                        DEF00202
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 63 of 104 PageID #: 454




 CONFIDENTIAL                                                        DEF00203
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 64 of 104 PageID #: 455




 CONFIDENTIAL                                                        DEF00204
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 65 of 104 PageID #: 456




 CONFIDENTIAL                                                        DEF00205
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 66 of 104 PageID #: 457




 CONFIDENTIAL                                                       DEF00206
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 67 of 104 PageID #: 458




 CONFIDENTIAL                                                        DEF00207
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 68 of 104 PageID #: 459




 CONFIDENTIAL                                                        DEF00208
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 69 of 104 PageID #: 460




 CONFIDENTIAL                                                        DEF00209
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 70 of 104 PageID #: 461




 CONFIDENTIAL                                                        DEF00210
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 71 of 104 PageID #: 462




 CONFIDENTIAL                                                        DEF00211
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 72 of 104 PageID #: 463




 CONFIDENTIAL                                                        DEF00212
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 73 of 104 PageID #: 464




 CONFIDENTIAL                                                        DEF00213
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 74 of 104 PageID #: 465




CONFIDENTIAL                                                         DEF00214
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 75 of 104 PageID #: 466




 CONFIDENTIAL                                                        DEF00215
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 76 of 104 PageID #: 467




 CONFIDENTIAL                                                        DEF00216
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 77 of 104 PageID #: 468




 CONFIDENTIAL                                                       DEF00217
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 78 of 104 PageID #: 469




 CONFIDENTIAL                                                       DEF00218
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 79 of 104 PageID #: 470




 CONFIDENTIAL                                                       DEF00219
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 80 of 104 PageID #: 471




 CONFIDENTIAL                                                       DEF00220
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 81 of 104 PageID #: 472




 CONFIDENTIAL                                                       DEF00221
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 82 of 104 PageID #: 473




 CONFIDENTIAL                                                        DEF00222
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 83 of 104 PageID #: 474




 CONFIDENTIAL                                                       DEF00223
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 84 of 104 PageID #: 475




 CONFIDENTIAL                                                       DEF00224
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 85 of 104 PageID #: 476




 CONFIDENTIAL                                                       DEF00225
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 86 of 104 PageID #: 477




 CONFIDENTIAL                                                       DEF00226
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 87 of 104 PageID #: 478




 CONFIDENTIAL                                                       DEF00227
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 88 of 104 PageID #: 479




 CONFIDENTIAL                                                       DEF00228
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 89 of 104 PageID #: 480




 CONFIDENTIAL                                                       DEF00229
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 90 of 104 PageID #: 481




 CONFIDENTIAL                                                       DEF00230
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 91 of 104 PageID #: 482




 CONFIDENTIAL                                                       DEF00231
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 92 of 104 PageID #: 483




 CONFIDENTIAL                                                       DEF00232
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 93 of 104 PageID #: 484




 CONFIDENTIAL                                                       DEF00233
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 94 of 104 PageID #: 485




 CONFIDENTIAL                                                       DEF00234
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 95 of 104 PageID #: 486




 CONFIDENTIAL                                                        DEF00235
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 96 of 104 PageID #: 487




 CONFIDENTIAL                                                       DEF00236
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 97 of 104 PageID #: 488




 CONFIDENTIAL                                                       DEF00237
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 98 of 104 PageID #: 489




 CONFIDENTIAL                                                       DEF00238
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 99 of 104 PageID #: 490




 CONFIDENTIAL                                                       DEF00239
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 100 of 104 PageID #: 491




  CONFIDENTIAL                                                       DEF00240
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 101 of 104 PageID #: 492




  CONFIDENTIAL                                                       DEF00241
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 102 of 104 PageID #: 493




  CONFIDENTIAL                                                       DEF00242
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 103 of 104 PageID #: 494




  CONFIDENTIAL                                                       DEF00243
Case 1:20-cv-03010-BMC Document 29-8 Filed 04/30/21 Page 104 of 104 PageID #: 495




  CONFIDENTIAL                                                       DEF00244
